Detailed Office Action
	The communication dated 3/29/2022 has been entered and fully considered. Claims 18-21 are withdrawn from examination. Claims 1-21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 3/29/2022 is acknowledged. Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2022.
Despite election without traverse, the Applicant indicates that since method claim 18 is amended, Group II should be examined together with Group I. This is not persuasive. The restriction is still applicable as outlined below:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-17, drawn to a rotational molding system, classified in B29C33/02.
II. Claims 18-21, drawn to a rotational molding method, classified in B29C41 /04.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group I can be used in a method in that the two molds are not stacked and are separated from each other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires its unique key word search in classification B29C33/02 and Invention I requires its unique key word search in classification B29C41 /04.
This restriction is made final.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0017] a reference is made to numeral 405 on FIG. 3; there is no numeral 405 on this figure.  Appropriate correction is required.
Claim Objections
Claims 2, 7, 13 and 14 are objected to because of the following informalities:
Claim 2: delete “; and” in line 3 and full stop the claim.  
Claim 7: in lines 1, 2, and 3 replace “first rotational mold” and “second rotational mold” with “first rotatable mold” and “second rotatable mold”, respectively.
Claims 13 and 14: in lines 1/2 replace “said electric heaters” with “said plurality of electric heaters”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the molding cavity" in lines 10/11.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-17 are dependent on claim 12 and are rejected as well. For the purpose of examination, the examiner interprets this limitation as the first and the second molding cavities.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by STEVENS (EP-2354023-A1), hereinafter STEVENS. Note that the italicized text below are the instant claims.
Regarding claim 1, STEVENS discloses A rotational molding system {[abstract], [0064] note the rotational molding, [0086] note the rotational mould}, comprising: 
a first rotatable mold including a first plate and a second plate, wherein said first plate and said second plate define a first molding cavity; a second rotatable mold including a third plate and a fourth plate, wherein said third plate and said fourth plate define a second molding cavity {[0011] note the teaching that two different pallet elements (top and bottom) are produced, since they are of different shape , there have to be two different molds (first and second), [0028] note that the pallets are rotationally molded, thus they use rotatable molds, [0064] note each pallet has its own mold, thus two molds, [0175] note each mold has two parts or plates, thus first and second plates for the first mold and third and fourth plates for the second mold and the cavities are in between, [0256] note that each pallet mold has plurality of layers that are interpreted as their plates, [0371] note the teaching of two moulding tools}; 
a heating plate assembly including a heated platen, wherein said heating plate assembly is positioned between said first rotatable mold and said second rotatable mold {[0161] note that heating means are adjacent to walls or the plates of the mold (as discussed above the mold wall are the plates), note that heating mean can be heated plate thus their adjacency to the wall indicates that they are positioned there, note even heating that again indicates direct contact, [0273] note that heating plates embedded in the walls}; 
and wherein said heating plate assembly is adapted to transfer heat to said first rotatable mold and to said second rotatable mold to at least partially melt a molding material injected into said first molding cavity and to at least partially melt a molding material injected into said second molding cavity {[0275] note the melting of the material, [0313]-[0314] note delivery and insertion of feedstock into the moulding apparatus, and the fluidity of feedstock that is interpreted as injection, [0207] note that the dispensing mean that is interpreted as injection which is also similar to what is depicted in FIG. 5 and dispenser 508}.
Regarding claims 2 and 3, STEVENS discloses wherein said heating plate assembly is in direct contact with said first rotatable mold and said second rotatable mold Claim 2), wherein said heating plate assembly is sandwiched between said first rotatable mold and said second rotatable mold (claim 3) {[0273] note that heating plates embedded in the walls, [FIG. 11] note that the moulds 1116 are near each other, thus their heating plates are sandwiched between them}.
Regarding claims 4-6, STEVENS discloses wherein said heating plate assembly includes a first heated platen and a second heated platen (claim 4), wherein said first heated platen is in direct contact with said first rotatable mold, and wherein said second heated platen is in direct contact with said second rotatable mold (claim 5), wherein each of said first plate, said second plate, said third plate, and said fourth plate are in direct contact with one of said first heated platen or said second heated platen (claim 6) {[0273] note that heating plates embedded in the walls (direct contact), thus as discussed under claim 1 each mould plates has its own heating plates, therefore first and second heating plates or platen}.
Regarding claim 7, STEVENS discloses wherein said first rotational mold and said second rotational mold are operationally connected so that rotation of the rotational mold system rotates both the first rotational mold and the second rotational mold together {[FIG. 65] note that the moulds are operational connected and the whole assembly is rotated together}.
Regarding claim 8, STEVENS discloses further comprising: a fan positioned adjacent said first rotatable mold and said second rotatable mold; wherein said fan is adapted to increase air flow near said first rotatable mold and said second rotatable mold to assist in cooling said first rotatable mold and said second rotatable mold {[0162] note that the cooling means that provides a jet of cooled air is a fan}.
Regarding claim 9, STEVENS discloses wherein said first molding cavity of said first rotatable mold and said second molding cavity of said second rotatable mold each define a top deck for a pallet {[0066] note that each pallet that as discussed under claim 1 made in the two mold cavities has a platform that can be considered as a top deck, [0040] note the use of pallet as a single pallet, thus the platform can be interpreted as the top deck}.
Regarding claim 10, STEVENS discloses wherein said first molding cavity of said first rotatable mold and said second molding cavity of said second rotatable mold each define a stringer for a pallet {[0332] note that the pallets that are made can be stringer}.
Regarding claim 11, STEVENS discloses wherein said first molding cavity of said first rotatable mold defines a top deck for a pallet and said second molding cavity of said second rotatable mold defines a stringer for a pallet {[0043] note the teaching on double-sided pallet, that as indicated above under claims 11 and 9, one can be used as platform and the other as stringer}.
Regarding claim 12, STEVENS discloses A rotational molding system {[abstract], [0064] note the rotational molding, [0086] note the rotational mould}, comprising: 
a first rotatable mold including a first plate and a second plate, wherein said first plate and said second plate define a first molding cavity; a second rotatable mold including a third plate and a fourth plate, wherein said third plate and said fourth plate define a second molding cavity {[0011] note the teaching that two different pallet elements (top and bottom) are produced, since they are of different shape , there have to be two different molds (first and second), [0028] note that the pallets are rotationally molded, thus they use rotatable molds, [0064] note each pallet has its own mold, thus two molds, [0175] note each mold has two parts or plates, thus first and second plates for the first mold and third and fourth plates for the second mold and the cavities are in between, [0256] note that each pallet mold has plurality of layers that are interpreted as their plates, [0371] note the teaching of two moulding tools}; 
a plurality of electric heaters, wherein at least one of said plurality of electric heaters is operatively connected to a corresponding each one of said plates of said first rotatable mold and of said second rotatable mold {[0161] note that heating means are adjacent to walls or the plates of the mold (as discussed above the mold wall are the plates), note that heating mean can be electric heated plates thus their adjacency to the wall indicates that they are positioned there, note even heating that again indicates direct contact, [0273] note that heating plates embedded in the walls, [0273] note that heating plates embedded in the walls (direct contact), thus as discussed under claim 1 each mould plates has its own heating plates, therefore plurality of heaters, }, 
and wherein said plurality of electric heaters is adapted to transfer heat to said rotatable molds to at least partially melt a molding material injected into the molding cavity {[0275] note the melting of the material, [0313]-[0314] note delivery and insertion of feedstock into the moulding apparatus, and the fluidity of feedstock that is interpreted as injection, [0207] note that the dispensing mean that is interpreted as injection which is also similar to what is depicted in FIG. 5 and dispenser 508}.
Regarding claim 13, STEVENS discloses wherein each of said electric heaters is in direct contact with said corresponding plate [0273] note that heating plates embedded in the walls (direct contact), thus each one is in direct contact with its corresponding plate}.
Regarding claim 14, STEVENS discloses wherein said electric heaters are inserted into cavities within said plates {[0199] note the teaching that heating means in within the inner mould, thus in the cavity}.
Regarding claim 15, STEVENS discloses wherein said first rotational mold and said second rotational mold are operationally connected so that rotation of the rotational mold system rotates both the first rotational mold and the second rotational mold together {[FIG. 65] note that the moulds are operational connected and the whole assembly is rotated together}.
Regarding claim 16, STEVENS discloses wherein said first molding cavity of said first rotatable mold defines a top deck for a pallet and said second molding cavity of said second rotatable mold defines a stringer for a pallet {[0043] note the teaching on double-sided pallet, that as indicated above under claims 11 and 9, one can be used as platform and the other as stringer}.
Regarding claim 17, STEVENS discloses further comprising: at least two rotatable pallet mold sets, wherein each pallet mold set includes said first rotatable mold and said second rotatable mold; wherein said first rotatable mold is an outer shell mold having a first shell plate and a second shell plate to form a top deck for a pallet; and, wherein the second rotatable mold is a stringer mold having a first stringer plate and a second stringer plate to form a stringer for a pallet {[FIG. 11] note the set of moulds 1116 and as discussed under claims 8-11 and 16 above one set can be used for the platform or top deck and the other one for a stringer}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748